REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on July 1st, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on July 1st, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1, 8, and 16, the closest prior art is Eguchi (US 2011/0310486 A1).
Regarding claim 1, Eguchi teaches an imaging lens consisting of, in order from an object side: 
	a front group; 
	an aperture stop; and 
	a rear group, 
	wherein the front group includes a diffractive optical element having a positive lens and a negative lens in order from the object side,
	wherein a diffractive surface is provided between an object side surface of the positive lens and an image side surface of the negative lens, and 
	wherein assuming that a distance on an optical axis from the diffractive surface to the aperture stop in a state in which an object at infinity is in focus is Ddoe, and a focal length of the imaging lens in a state in which the object at infinity is in focus is f, 
	Conditional Expression (1) is satisfied, which is represented by
	0.02 < Ddoe/f < 0.11. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein assuming that a radius of curvature of the object side surface of the positive lens closest to the object side in the diffractive optical element is Rp1, and a radius of curvature of an image side surface of the positive lens closest to the object side in the diffractive optical element is Rp2, Conditional Expression (3) is satisfied, which is represented by 0.7 < (Rp1+Rp2)/(Rp1-Rp2) < 5 (3).

Regarding claim 8, Eguchi teaches an imaging lens consisting of, in order from an object side: 
	a front group; 
	an aperture stop; and 
	a rear group, 
	wherein the front group includes a diffractive optical element having a positive lens and a negative lens in order from the object side,
	wherein a diffractive surface is provided between an object side surface of the positive lens and an image side surface of the negative lens, and 
	wherein assuming that 
	a distance on an optical axis from the diffractive surface to the aperture stop in a state in which an object at infinity is in focus is Ddoe, and 
	a focal length of the imaging lens in a state in which the object at infinity is in focus is f, 
	Conditional Expression (1) is satisfied, which is represented by
	0.02 < Ddoe/f < 0.11 (1)
	wherein the front group consists of, in order from the object side, a first partial group and a second partial group which is separated from the first partial group by a longest air distance on the optical axis in the front group, 
	wherein the diffractive optical element is disposed in the second partial group. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 8 recited together in combination with the totality of particular features/limitations recited therein, including wherein the first partial group consists of two positive lenses.

Regarding claim 16, Eguchi teaches an imaging lens consisting of, in order from an object side: 
	a front group; 
	an aperture stop; and 
	a rear group, 
	wherein the front group includes a diffractive optical element having a positive lens and a negative lens in order from the object side,
	wherein a diffractive surface is provided between an object side surface of the positive lens and an image side surface of the negative lens, and 
	wherein assuming that 
	a distance on an optical axis from the diffractive surface to the aperture stop in a state in which an object at infinity is in focus is Ddoe, and 
	a focal length of the imaging lens in a state in which the object at infinity is in focus is f, 
	Conditional Expression (1) is satisfied, which is represented by
	0.02 < Ddoe/f < 0.11 (1) 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 8 recited together in combination with the totality of particular features/limitations recited therein, including wherein the imaging lens includes only one aperture stop.

Regarding claim 2, 4-7, and 9-15, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872